658 S.E.2d 115 (2008)
In the Matter of Imrana Muhammad ALI.
No. S07Y1197.
Supreme Court of Georgia.
February 25, 2008.
Imrana Muhammad Ali, Lakewood, CO, pro se.
Rebecca Ann Hall, State Bar of Georgia, William P. Smith, III, General Counsel, State Bar of Georgia, for appellant.
Jeffrey S. Ward, Chair, Review Panel, Brunswick, other party representation.
PER CURIAM.
This disciplinary matter is before the Court on the Notice of Discipline filed by the State Bar recommending that Imrana Muhammad Ali, formerly known as Sybol Patricia Williams, be disbarred for her violations of Rules 1.3, 1.4, 1.16, and 9.3 of the Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum sanction for a violation of Rule 1.3 is disbarment and for Rules 1.4, 1.16, and 9.3, a public reprimand.
Ali failed to file a Notice of Rejection, see Bar Rule 4-208.3(a), after service by publication under Bar Rule 4-203.1(b)(3)(ii). Thus, she is in default, has no right to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1(b).
Because Ali failed to respond, the following allegations of the Notice of Discipline are deemed admitted. A client hired Ali to represent him in federal district court in a civil action that he had filed pro se. Ali entered an appearance but was not admitted to practice before the court and did not apply for admission pro hac vice. The court ordered Ali to show cause why her name should not be stricken as counsel of record for failure to apply for admission pro hac *116 vice, but Ali failed to respond. The court struck Ali's name and the documents she had filed on behalf of her client, including responses to the defendants' motions for summary judgment. Ali failed to inform her client that she had been removed or that his responses had been struck. The trial court ultimately granted summary judgment against Ali's client. Afterwards, Ali failed to communicate with the client or return the client file. Although Ali signed an acknowledgment of Service of the Notice of Investigation, she failed to submit a timely, sworn response.
The record also shows that Ali was previously suspended for six months, with substantial conditions on reinstatement, for abandoning a client's legal matter, In the Matter of Sybol Patricia Williams, 270 Ga. 514, 511 S.E.2d 507 (1999), and that after her reinstatement, In the Matter of Sybol Patricia Williams, 278 Ga. 392, 602 S.E.2d 638 (2004), she never became a member in good standing because she failed to pay her bar dues and meet the continuing legal education requirements.
Having reviewed the record, we agree that disbarment is the appropriate sanction. Accordingly, Imrana Muhammad Ali is hereby disbarred from the practice of law in Georgia. She is reminded of her duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.